  Case 3:19-cv-00477-REP Document 16 Filed 10/15/19 Page 1 of 2 PageID# 142



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION

TREVOR FITZGIBBON,                           )
                                             )
               Plaintiff,                    )
                                             )
       vs.                                   ) Civil Action No. 3:19-cv-477-REP
                                             )
JESSELYN A. RADACK,                          )
                                             )
               Defendant.                    )

DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(1), FED.
              R. CIV. P. 12(b)(2), and FED. R. CIV. P. 12(b)(6)

       Defendant Jesselyn A. Radack, by and through undersigned counsel, and pursuant to Fed.

R. Civ. P. 12(b)(1), Fed. R. Civ. P. 12(b)(2), and Fed. R. Civ. P. 12(b)(6) hereby moves to dismiss

with prejudice the Amended Complaint filed herein by Plaintiff Trevor Fitzgibbon for lack of

subject matter jurisdiction, lack of personal jurisdiction, and failure to state a claim upon which

relief may be granted, and in support thereof, respectfully refers the Court to the accompanying

Memorandum in Support.

       WHEREFORE, Jesselyn A. Radack respectfully requests that the Court grant the instant

motion and enter the attached proposed Order.

       Dated: October 15, 2019
 Case 3:19-cv-00477-REP Document 16 Filed 10/15/19 Page 2 of 2 PageID# 143




                                                          Respectfully submitted,



                                                          JESSELYN A. RADACK




THE THOMAS LAW OFFICE, P.L.C.
11130 Fairfax Boulevard, Suite 200-G
Fairfax, VA 22030
Telephone: 703-957-2577
Facsimile: 703-957-2577
E-mail: mthomas@thomaslawplc.com

By:    /s/ D. Margeaux Thomas_____________
      D. Margeaux Thomas (VSB #75582)
      Counsel for Defendant Jesselyn A. Radack


                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 15th day of October 2019, I will electronically file the
foregoing with the Clerk of the Court using the CM/ECF system, which will then send a
notification of such filing (NEF) to the following:

Steven S. Biss
300 West Main Street, Suite 102,
Charlottesville, VA 22903
stevenbiss@earthlink.net

                                 /s/ D. Margeaux Thomas_________________
                             D. Margeaux Thomas (VSB #75582)
                             The Thomas Law Office PLC
                             11130 Fairfax Blvd., Suite 200-G
                             Fairfax, VA 22030
                             Telephone: 703.957.2577
                             Facsimile: 703.957.2578
                             Email: mthomas@thomaslawplc.com
                             Counsel for Defendant Jesselyn A. Radack
